Order filed August 16, 2018.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-18-00606-CV
                                  ____________

     ALEXIS RAY, ZSACOYA RAY & JACQUELINE RAY, Appellants

                                           V.

               YELLOWSTONE BOULEVARD I, LLC, Appellee


              On Appeal from the County Civil Court at Law No. 2
                            Harris County, Texas
                       Trial Court Cause No. 1113117


                                         ORDER

      The reporter’s record in this case was due August 2, 2018. See Tex. R. App.
P. 35.1. Appellants are appealing as indigent, but the court reporter notified this court
that appellants have not requested that the record be prepared. On July 26, 2018, the
clerk of this court notified appellants that we would consider and decide those issues
that do not require a reporter’s record unless appellants, within 15 days of notice,
provided this court with proof that they had requested the record. See Tex. R. App.
P. 37.3(c). Appellants filed no reply.
      Accordingly, we order appellants to file a brief in this appeal within thirty
days of the date of this order. If appellants fail to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).




                                   PER CURIAM